Citation Nr: 0602070	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1975 to 
November 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that additional evidence was received from the 
veteran in October 2005 without a waiver for RO review.  
Nevertheless, in light of the favorable disposition below, 
the Board finds it unnecessary to refer this evidence to the 
RO for initial review.  In December 2005 the veteran 
testified at a Board hearing.  

The underlying issue of service connection for schizophrenia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a confirmed rating decision in June 1980, the RO 
confirmed a March 1978 Board decision denying the veteran's 
service connection claim for a psychiatric disorder.  The 
veteran did not file a notice of disagreement.

2.  Certain evidence received since the June 1980 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1980 confirmed rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1980 confirmed rating decision, and the veteran's claim 
of entitlement to service connection for schizophrenia has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as psychosis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the June 1980 confirmed rating decision, the March 1978 
Board decision denying the veteran service connection for a 
psychiatric disorder was upheld.  This decision was not 
appealed and is final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the April 2002 rating decision was received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

Evidence of record at the time of the June 1980 confirmed 
rating decision included the following:

Service medical records, which included a November 1976 
psychiatric evaluation, revealed the veteran was hospitalized 
from November 8, 1976, was discharged November 12, 1976, and 
the diagnosis was immature character disorder with severe 
impulsivity.  A 1977 VA hospital summary report, indicated 
that the veteran was admitted June 1977, discharged August 
1977, and was treated for emotionally unstable personality.  
A March 1979 letter from a private doctor asserted that the 
veteran was treated 3 times from 1972 to 1977 and there was 
no indication of emotional upsets.  Lay statements received 
in June 1980 from the veteran's family friends reported that 
the veteran had a pleasant childhood and his problems began 
in service.  A May 1980 court order denied a petition for the 
veteran's involuntary hospitalization based on a finding that 
the veteran was not likely to injure himself or others.  A 
letter received from the veteran's mother in June 1980 stated 
that the veteran had a breakdown in October 1976, attempted 
suicide, was discharged, came home, was unstable, attempted 
suicide 6 months after separation from service, and in 
February 1979 was admitted to the VA Bay Pines mental ward.  

Pertinent evidence received since the June 1980 confirmed 
rating decision included the following:  

July 1977 and April 1979 VA letters reflecting that the 
veteran was hospitalized at the Bay Pines VA hospital from 
June 1977 to August 1977, and from February 1979 to March 
1979.  Social Security Administration (SSA) determination 
letters dated in 1979, 1980, and 2001 indicated the veteran 
was receiving benefits.  April 1979 letters from a private 
doctor at the Suncoast Psychiatric Center indicated the 
veteran was unable to work and should be placed on welfare.  
August 1979 to October 2001 private medical records from the 
Marion Citrus Mental Health Center revealed that the veteran 
was treated for psychiatric disorders, to include anger 
problems and schizophrenia, paranoid type chronic.  A January 
2001 VA medical record from the Port Richey Mental Health 
Clinic presented the veteran's medical history as apparently 
reported by the veteran and provided the veteran with a 
diagnosis of schizoaffective disorder.  The examiner opined 
that the veteran's mental disorder may be service connected.  

During his December 2005 Board hearing, the veteran argued 
that he was misdiagnosed in service.  He testified that in 
service he had uncontrollable symptoms such as difficulty 
thinking, disorganized thoughts, trouble concentrating, 
trouble following orders, and attempted suicide.  Internet 
articles on schizophrenia received from the veteran in 
October 2005, indicated that because schizophrenia often 
shares a significant number of symptoms with other disorders, 
misdiagnosis is a common problem.  Cognitive symptoms of 
schizophrenia could include disorganized thinking, poor 
concentration, and difficulty integrating thoughts, feelings, 
and behavior.  

The evidence received since the June 1980 confirmed rating 
decision is new in that it was not of record at the time of 
June 1980 rating.  In particular, the January 2001 VA medical 
record, Internet articles, and veteran's December 2005 
hearing testimony, are material in that they provide a 
possible link between the veteran's schizophrenia and 
service, as well as an indication that the veteran's mental 
disorder could have been misdiagnosed in service.  Thus this 
evidence, when considered in connection with all of the 
evidence of record, is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  In other words, the Board finds this newly received 
medical evidence to be new and material, and the veteran's 
claim has been reopened.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, with regard to the claim being reopened by 
the Board in this decision, the Board need not consider the 
question of VCAA compliance at this juncture since there is 
no detriment to the veteran in light of the favorable 
disposition.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for schizophrenia.  The 
appeal is granted to this extent, subject to the provisions 
set forth in the following remand section of this decision. 


REMAND

During his December 2005 Board hearing, the veteran testified 
that he has been receiving treatment for schizophrenia at the 
VA Fort Richey outpatient clinic since 2000, his most recent 
visit was in October 2005.  These records need to be obtained 
and associated with the claims folder.  A December 2001 
letter from the VA Bay Pines medical facility showed no 
treatment records for the veteran, however an incorrect 
social security number was used to locate the veteran's 
records.  Therefore another request for the veteran's records 
with the correct social security number needs to be made.  
The veteran has been receiving SSA benefits for over 25 
years, his SSA records need to be obtained and added to the 
claims file.  

In light of the January 2001 VA record indicating that the 
veteran's schizophrenia could be due to service and evidence 
suggesting that the veteran's mental disorder may have been 
misdiagnosed in service, the Board finds that a VA 
examination is warranted to determine the nature and etiology 
of the veteran's psychiatric disability.  

Accordingly, this matter is REMANDED for the following:

1.  Obtain from the SSA copies of 
determinations regarding the veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determinations.  

2.  Contact the VA Bay Pines medical 
facility, provide the veteran's social 
security number, and request all his 
medical records.  The VA Fort Richey 
medical facility also needs to be 
contacted and the veteran's medical 
records from 2000 to the present are to be 
requested.  After all SSA and VA medical 
records are received they should be 
associated with the claims folder.  

3.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his psychiatric disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should identify the veteran's 
psychiatric disability(ies) and offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that the current 
psychiatric disorder(s) is related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


